DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No.: 11014073 and in view of McGrath (US Pat.: 6419998). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘073 overlaps the features of Claims 1, 2, 3, and 4 in this application except that Claim 1 in ‘073 does not require that the metal in the pores are metal oxides.
	McGrath describes a method for making metal catalysts deposited on supports (title).  The supports are in the form of particles (col. 5, lines 26-27 and col. 3, lines 28-29).  In their process, McGrath describes using laser irradiation to convert particles, which can recombine to form small agglomerations of atoms (col. 2, lines 47-51) in a suspension (col. 2, lines 54-55) with a catalyst support (col. 3, lines 27-30, col. 3, lines 65-67 to col. 4, lines 1-4).  The catalyst support can be zeolite (col. 4, line 1).  The metals that are supported on the substrate may be metals or oxides of those metals (col. 3, lines 55-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either a metal or a metal oxide, as taught by McGrath for use in the catalyst of ‘073 because it is known to employ either forms of the metal for use in a catalyst. 

	As to 5, Claim 3 in ‘073 discloses Mn and V.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US Pat.: 6419998).
As to Claims 1, 8 and 15, McGrath describes a method for making metal catalysts deposited on supports (title).  The supports are in the form of particles (col. 5, lines 26-27 and col. 3, lines 28-29).  In their process, McGrath describes using laser irradiation to convert particles, which can recombine to form small agglomerations of atoms (col. 2, lines 47-51) in a suspension (col. 2, lines 54-55) with a catalyst support (col. 3, lines 27-30, col. 3, lines 65-67 to col. 4, lines 1-4).  The catalyst support can be zeolite (col. 4, line 1).  The metals that are supported on the substrate may be metal oxides (col. 4, lines 1-4).  As to the pore feature, McGrath explains that their catalyst supports, which can include zeolite, have pores (col. 5, line 32).
According to the specification of this application, useable methods to manufacture the claimed catalyst can include combining a metal oxide with a zeolite in solution and performing laser ablation using a laser and lens to produce clusters of the metal oxides (see specification of this application, example 1).  According to the specification, use of the laser positively charges the metal oxide which are then drawn to the negatively charged sites in the zeolite (see example 1 in this specification).  
	Since the process of making the supported catalyst with the zeolite support is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making will produce the same product.
	Furthermore, regarding the metal being in the pores, although McGrath does not state that the metal combined with the zeolite support will end up in the pores of the zeolite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used will produce the same result absent evidence to the contrary.
	As to the additional features in Claim 15 describing the charges of the metal oxide and the support and that they interact by electrostatic interaction, although the reference does not specifically disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making would produce the same properties, such as positively charging the metal oxide and supporting at least some of them on the acid sites within the pore/pores of the zeolite particles by electrostatic interaction.

As to Claim 2, McGrath teaches that the supports are in the form of particles (col. 5, lines 26-27 and col. 3, lines 28-29).  As to the pore feature, McGrath explains that their catalyst supports, which can include zeolite, have pores (col. 5, line 32).

As to Claims 3 and 9, according to the specification of this application, useable methods to manufacture the claimed catalyst can include combining a metal oxide with a zeolite in solution and performing laser ablation using a laser and lens to produce clusters of the metal oxides (see specification of this application, example 1).  According to the specification, use of the laser positively charges the metal oxide which are then drawn to the negatively charged sites in the zeolite (see example 1 in this specification).  
	McGrath describes using laser irradiation to convert the metal particles to small agglomerates in a suspension with the catalyst support (see description and citation above).  The support can be a zeolite (see above).  Therefore, since the process of making the supported catalyst with the zeolite support is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making would produce the same properties, such as positively charging the metal oxide and supporting at least some of them on the acid sites within the pore/pores of the zeolite particles by electrostatic interaction.

	As to Claims 4 and 5, McGrath teaches that the catalyst can include one of the metals listed in col. 3, lines 55-60, such as a platinum group metal or a transition group metal.

	As to Claim 7, McGrath explains that using laser irradiation to convert particles, which can recombine to form small agglomerations of atoms (col. 2, lines 47-51).  Although McGrath does not specifically state that some of these particles end up inside the pores of the support material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making (see above) produces the same results.

	As to Claim 10, McGrath explains that the catalyst material can include Pt, Pd or Rh (col. 3, lines 55-57).

	As to Claims 11, 12 and 13, McGrath describes a zeolite supporting a metal/metal oxide (see above).  The rest of the claimed features of Claims 11, 12 and 13 are intended use.

	As to Claim 16, McGrath discloses use of a laser on the dispersion containing metal oxide and the support (see above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the use of the laser can be considered laser ablation because the same process used on the same components can be considered the same process steps.  

	As to Claim 19, McGrath describes use of water (see above), which is an organic solvent.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath as applied to claim 5 above, and further in view of Wu (US Pub.: 2013/0274096).
The catalyst of McGrath can be used in a variety of chemical processes (col. 1, lines 10-14).  McGrath explains that the catalyst may be a mixed metal oxide and can include lanthanide metals and their oxides (col. 3, lines 57-60 and Claim 3), but does not specifically state that they are the metals chosen in claim 6.
Wu states that pure ceria has poor thermal stability and has limited application at high temperatures (para. 5), but when used with zirconia, it stabilizes the ceria and improves the materials’ thermal stability (para. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a ceria in the form of Ce-Zr, as taught by Wu for use in McGrath because Wu explains that Ce stabilized by Zr has better thermal stability.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath as applied to claim 11 above, and further in view of Woodhead (US Pat.: 6908874).
Woodhead describes a rare-earth metal oxide coated on a support (abstract).  The reference explains that in the prior art, catalyst can be known to be free flowing (col. 2, lines 31-33), but that coating a catalyst on a support makes it more stable (col. 2, lines 37-39).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the catalyst on a substrate, as taught by Woodhead for use with the catalyst of McGrath because supports provide stability to the catalyst material.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath as applied to claim 15 above, and further in view of Hirata (US Pub.: 2005/0092132).
McGrath describes using laser beam irradiation (col. 3, lines 65-57) to a colloidal catalyst to include titanium metal (col. 3, line 67 to col. 4, line 1).  
Although McGrath describes the use of laser beam irradiation to process metals, such as titanium, McGrath does not specifically describe use of one of the methods in claim 17.  
Hirata describes a method for producing metal powder, such as titanium (abstract), which can be used as a catalyst (para. 8).  The titanium metal can be processed by using an underwater plasma discharge (para. 29) which generates titanium ions that then disperse into water and forms titanium metal (para. 61).  Underwater plasma discharge can be considered submerged plasma ablation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ submerged plasma ablation on the titanium, as taught by Hirata for use with the titanium of McGrath because this is a known means to process titanium for use in catalysts.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
	McGrath describes use of laser beam irradiation and Hirata (US Pub.: 2005/0092132) describes use of a submerged plasma.  Neither reference describes use of a reducing agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

September 15, 2021